DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment and remarks filed on 04/27/2021.  Claim 14 has been canceled by applicant.  Claims 1-13, 15-20 are currently pending and being examined.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 					Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim should be labeled as Canceled and not Withdrawn for the office did not request an election/restriction requirement. Appropriate correction is required.
Specification
The amendment filed 04/27/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not a height of one turbulator of the second plurality of turbulators is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators (claim 11).
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein a height of one turbulator of the second plurality of turbulators is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not have support for : a height of one turbulator of the second plurality of turbulators is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators (claim 11).  Paragraph 34 mentions selecting the height 224 of the turbulator 216 that ptovides the required cooling heat transfer for the airflow and geometry of the passageway BUT a height of one turbulator differs from a height of another turbulator of the second plurality of turbulators.  Appropriate correction is required.
Claims 12, 13 and 15 depend from Claim 11 and are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7, 9 and 16-18 are rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 (hereinafter AAPA) in view of Lin et al. (US 2016/0115799).




    PNG
    media_image1.png
    687
    768
    media_image1.png
    Greyscale


In regards to Independent Claim 1, and with particular reference to prior art Figure 1 (provided by applicant and shown above for convenience), AAPA discloses a combustion liner 100 comprising: 
a generally annular body having a first cylindrical portion, a conical portion, and a second cylindrical portion; 
an inlet proximate the first cylindrical portion and an outlet proximate the second cylindrical portion; 
a first plurality of discrete turbulators located along an outer surface of the first cylindrical portion, 
AAPA does not teach:
a second plurality of discrete turbulators located along an outer surface of the conical portion, wherein: 
each of the first plurality of turbulators are a band with a uniform profile that extends entirely about a circumference of the first cylindrical portion,
 each of the second plurality of turbulators are a band with a uniform profile that extends entirely about a circumference of the conical portion; 
each of the first plurality of turbulators have a first side extending at a first ramp angle from the outer surface of the first cylindrical portion, a second side extending at a second ramp angle from the outer surface of the first cylindrical portion, a height, and a base width, each of the first plurality of turbulators first and second ramp angles Page 2 of 14being an acute angle measured from the first cylindrical portion outer surface; 
each of the second plurality of turbulators have a first side extending from the outer surface of the conical portion at a first ramp angle, a second side extending from the outer surface of the conical portion at a second ramp angle, a height, and a base width, each of the second plurality of turbulators first and second ramp angles being an acute angle measured from the conical portion outer surface.
Lin teaches (particularly figure 2, 6) a gas turbine combustor similar to AAPA comprising: a first cylindrical portion (portion having the end 46), a conical portion (having the discrete band turbulators 60), and a second cylindrical portion (portion having the end 44). 
Lin teaches a plurality of discrete turbulators 60 located along an outer surface of the conical portion, wherein: 
each of the plurality of turbulators 60 are a band with a uniform profile that extends entirely about a circumference of the conical portion (figure 6, par. 18 line 7-8, turbulators 60 circumscribe combustor liner 40 “band turbulators” since they circumscribe the entire circumference of the combustor liner),
 each of the plurality of turbulators 60 have a first side extending at a first ramp angle from the outer surface of the conical portion, a second side extending at a second ramp angle from the outer surface of the conical portion, a height, and a base width, each of the plurality of turbulators first and second ramp angles Page 2 of 14being an acute angle measured from the conical portion outer surface (as shown in figure 6).
Lin teaches that the discrete band turbulators 60 can be added to any turbomachine surface reducing manufacturing time, cost and that the number, shape, size and pattern of the turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
reducing manufacturing time, cost and providing flexibility in the number, shape, size and pattern of the turbulators depending on desired heat transfer characteristics (par. 21, 18 in Lin).

Regarding dependent Claim 2, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA further teaches comprising a sealing mechanism located along an outer surface of the second cylindrical portion, refer to marked-up figure 1 above.
Regarding dependent Claim 4, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches comprising a base fillet radius (refer to marked-up figure 6 below) between the first and second sides and the outer surface of the first cylindrical portion and the conical portion.

    PNG
    media_image2.png
    309
    413
    media_image2.png
    Greyscale

Regarding dependent Claim 5, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and Lin further teaches wherein the base width is approximately 1-3 times the height (marked-up figure 6 below shows the base width is approximately 1-3 times the height, see also last 4 lines in par. 20 teaching a maximum height of 0.06 inches and a maximum width of 0.150 inches giving a ratio of approximately 0.150/0.06 =2.5).  Even if applicant disagrees that the drawings in Lin teaches the claimed proportions of the base width vs. the height of the turbulators.  Lin further teaches that the size, shape and pattern of the turbulators may be varied depending on the desired heat transfer characteristics (par. 21). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify AAPA in view of Lin to have the base width is approximately 1-3 times the height, as taught by Lin, since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04(IV)(A). 
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).


    PNG
    media_image3.png
    309
    413
    media_image3.png
    Greyscale

Regarding dependent Claim 6, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches wherein the plurality of turbulators are integral with the generally annular body (abstract and par. 20 
Regarding dependent Claim 7, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches comprising a full round radius at a tip region of the first plurality of turbulators, the full round radius being tangential to the first side base fillet radius where the full round radius meets the first side base fillet radius, and the full round radius being tangential to the second side base fillet radius where the full round radius meets the second side base fillet radius, refer to marked-up figure 6 below.

    PNG
    media_image2.png
    309
    413
    media_image2.png
    Greyscale

Regarding dependent Claim 9, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches wherein the plurality of turbulators are axisymmetric (refer to figure 1 in AAPA and figure 2 in Lin).

In regards to Independent Claim 16, and with particular reference to Prior Art Figure 1, AAPA discloses a method of providing a heat transfer mechanism (discrete band turbulators 102) comprising:
providing a body having a surface for the heat transfer mechanism, the body comprising a first cylindrical portion, a conical portion, and a second cylindrical portion; and 
forming the heat transfer mechanism in the surface of the first cylindrical portion, where the heat transfer mechanism comprises a plurality of turbulators located along an outer surface of the body, the plurality of turbulators each comprising: 
AAPA does not teach:
The conical portion having the heat transfer mechanism (turbulators), and 
the plurality of turbulators each comprising: a band having a uniform profile extending entirely about a circumference of the body; a first side with a first ramp angle measured from the surface; a second side with a second ramp angle measured from the surface; the first side connected to the second side at a peak, the peak  having a height and a full round tip radius; and a base having a base width; wherein the plurality of turbulators are spaced apart by an axial spacing.
Lin teaches (particularly figure 2, 6) a gas turbine combustor similar to AAPA comprising: a first cylindrical portion (portion having the end 46), a conical portion (having the discrete band turbulators 60), and a second cylindrical portion (portion having the end 44). 
Lin teaches a plurality of discrete turbulators 60 located along an outer surface of the conical portion, wherein: 

 each of the plurality of turbulators 60 have a first side extending at a first ramp angle from the outer surface of the conical portion, a second side extending at a second ramp angle from the outer surface of the conical portion, a height, and a base width, each of the plurality of turbulators first and second ramp angles Page 2 of 14being an acute angle measured from the conical portion outer surface (as shown in figure 6), the first side connected to the second side at a peak, the peak having a full round tip radius (as shown in figure 6).
Lin teaches that the discrete band turbulators 60 can be added to any turbomachine surface reducing manufacturing time, cost and that the number, shape, size and pattern of the turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide AAPA’s combustor liner with uniform profile discrete band turbulators on the first cylindrical portion and the conical portion of the combustor liner or any other surface in the turbomachine each having a first side with a first ramp angle, a second side with a second ramp angle, a height, a base width and each turbulator having a full round tip radius, as taught by Lin, in order to enhance cooling of the entire combustor liner while reducing manufacturing time, cost and providing flexibility in the number, shape, size and pattern of the turbulators depending on desired heat transfer characteristics (par. 21, 18 in Lin).
Regarding dependent Claim 17, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches comprising a base fillet radius (refer to marked-up figure 6 below) between the first and second sides and the surface of the body.

    PNG
    media_image2.png
    309
    413
    media_image2.png
    Greyscale

Regarding dependent Claim 18, AAPA in view of Lin teaches the invention as claimed and as discussed above for claim 1, and AAPA as modified by Lin further teaches wherein the plurality of turbulators can be machined to the liner (abstract and par. 20 teaches the turbulators are formed by depositing the material on the combustor liner, that is, machined/added to the liner; figure 1 in AAPA and figure 2 in Lin show the generally annular body).



Claim 3 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and further in view of Chila et al. (US 2010/0223931).
that the shape of the discrete band turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
	AAPA in view of Lin does not teach wherein each of the first plurality of turbulators have a generally triangular cross section.
	Chila teaches a gas turbine combustor liner similar to AAPA and Lin comprising turbulators 82 of many different shapes (figures 7A to 7D) including a generally triangular shape (fig. 7C).
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the turbulators in AAPA in view of Lin to have any shape including a generally triangular shape, as taught by Lin and Chila, since  it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant (Lin, Chila and applicant’s own invention seem to indicate that the combustor liner will operate equally well with any shape of turbulators).See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).



Claim 8 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and further in view of  Siddagangaiah et al. (US 2012/0208141).
AAPA in view of Lin teaches the invention as claimed and as disclosed above for claim 1 and but is silent about the first plurality of turbulators have an axial spacing of approximately 10-20 times the height of the first plurality of turbulators.
Siddagangaiah teaches (particularly figures 1, 4) a gas turbine combustor liner similar to AAPA and Lin.  Siddagangaiah further teaches that the spacing may be selected according to various design considerations to optimize the strength, stiffness and or rigidity of the liner as well as cooling provided by the band turbulators 30 (par. 28).
Therefore, the axial spacing of the turbulators is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (enhance cooling and rigidity of the combustor liner; par. 28 in Siddagangaiah). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
Therefore, since the general conditions of the claim, i.e. that the axial spacing of the turbulators is varied to increase heat transfer and rigidity of the liner were disclosed in the prior art by Siddagangaiah (par. 28), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art  with an axial spacing of approximately 10-20 times the height, as taught by Siddagangaiah, in order  to increase heat transfer and rigidity of the combustor liner.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and further in view of Chila et al. (US 2010/0223931).
AAPA in view of Lin teaches the invention as claimed and as disclosed above for claim 1 and Lin further teaches that the shape of the discrete band turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
	AAPA in view of Lin does not teach wherein the first plurality of turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees.
	Chila teaches a gas turbine combustor liner similar to AAPA and Lin comprising turbulators 82 of many different shapes including a generally triangular shape wherein the turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees, as shown in figure 7C.
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the turbulators in AAPA in view of Lin to have any shape including a generally triangular shape wherein the turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees, as taught by Lin and Chila, since  it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant (Lin, Chila and applicant’s own invention seem to indicate that the combustor liner will operate equally well with any shape of turbulators).See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 (hereinafter AAPA) in view of Lin et al. (US 2016/0115799) and further in view of Melton et al. (US 2012/0304654).
In regards to Independent Claim 11, and with particular reference to Prior Art Figure 1, AAPA discloses a heat transfer mechanism (discrete band turbulators 102) for a gas turbine component, the heat transfer mechanism comprising: 
a body having a first cylindrical portion, a conical portion, and a second cylindrical portion; 
an inlet proximate the first cylindrical portion and an outlet proximate the second cylindrical portion;  
a cooling passage formed around each of the first cylindrical portion, and the second cylindrical portion, 
Page 4 of 14a first plurality of discrete turbulators located along an outer surface of the first cylindrical portion, 
AAPA does not teach:
a second plurality of discrete turbulators located along an outer surface of the conical portion, wherein: 
each of the first plurality of turbulators are a band with a uniform profile that extends entirely about a circumference of the first cylindrical portion,
 each of the second plurality of turbulators are a band with a uniform profile that extends entirely about a circumference of the conical portion; 
Lin teaches (particularly figure 2, 6) a gas turbine combustor similar to AAPA comprising: a first cylindrical portion (portion having the end 46), a conical portion (having the discrete band turbulators 60), and a second cylindrical portion (portion having the end 44). 
Lin teaches a plurality of discrete turbulators 60 located along an outer surface of the conical portion, wherein: 
each of the plurality of turbulators 60 are a band with a uniform profile that extends entirely about a circumference of the conical portion (figure 6, par. 18 line 7-8, turbulators 60 circumscribe combustor liner 40 “band turbulators” since they circumscribe the entire circumference of the combustor liner),
 each of the plurality of turbulators 60 have a first side extending at a first ramp angle from the outer surface of the conical portion, a second side extending at a second ramp angle from the outer surface of the conical portion, a height, and a base width, each of the plurality of turbulators first and second ramp angles Page 2 of 14being an acute angle measured from the conical portion outer surface (as shown in figure 6).
Lin teaches that the discrete band turbulators 60 can be added to any turbomachine surface reducing manufacturing time, cost and that the number, shape, size and pattern of the turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide AAPA’s combustor liner with uniform profile discrete band turbulators on the first cylindrical portion and the conical portion of the combustor liner or any other surface in the turbomachine each having a first side with a first ramp angle, a second side with a second ramp angle, a height, and a base width, as taught by Lin, reducing manufacturing time, cost and providing flexibility in the number, shape, size and pattern of the turbulators depending on desired heat transfer characteristics (par. 21, 18 in Lin).
AAPA in view of Lin does not teach:
wherein a height of one turbulator of the second plurality of turbulators is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators.
Melton teaches (particularly figure 6) a gas turbine combustor liner similar to AAPA and Lin, wherein a height of one turbulator 633 of the second plurality of turbulators (631, 632, 633) is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators.
Melton further teaches that the height of the turbulators (631, 632, 633) may be varied depending on desired heat transfer characteristics at a specific region (hot region, colder region) in the combustor liner (par. 29, 30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustor liner of AAPA in view of Lin with turbulators of different height, particularly a height of one turbulator of the second plurality of turbulators is based on a height of the cooling passage and differs from a height of another turbulator of the second plurality of turbulators, as taught by Melton, in order to enhance/increase cooling at a specific region in the combustor liner (par. 29, 30 in Melton).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and Melton et al. and further in view of further in view of Chila et al. (US 2010/0223931).
Regarding dependent Claim 12, AAPA in view of Lin and Melton teaches the invention as claimed and as disclosed above for claim 1 and Lin further teaches that the shape of the discrete band turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18).
	AAPA in view of Lin and Melton does not teach wherein each of the first plurality of turbulators have a generally triangular cross section.
	Chila teaches a gas turbine combustor liner similar to AAPA and Lin comprising turbulators 82 of many different shapes (figures 7A to 7D).
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the turbulators in AAPA in view of Lin and Melton to have any shape including a generally triangular shape, as taught by Lin and Chila, since  it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant (Lin, Chila and applicant’s own invention seem to indicate that the combustor liner will operate equally well with any shape of turbulators).See MPEP 2144.04 IV(B).
involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).
Regarding dependent Claim 13, AAPA in view of Lin, Melton and Chila teaches the invention as claimed and as discussed above for claim 12, and AAPA as modified by Lin, Melton and Chila further teaches wherein the plurality of turbulators are axisymmetric (refer to figure 1 in AAPA and figure 2 in Lin).

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and Melton et al.  and further in view of  Siddagangaiah et al. (US 2012/0208141).
AAPA in view of Lin and Melton teaches the invention as claimed and as disclosed above for claim 1 and but is silent about the first plurality of turbulators have an axial spacing of approximately 10-20 times the height of the first plurality of turbulators.
Siddagangaiah teaches (particularly figures 1, 4) a gas turbine combustor liner similar to AAPA and Lin.  Siddagangaiah further teaches that the spacing may be selected according to various design considerations to optimize the strength, stiffness and or rigidity of the liner as well as cooling provided by the band turbulators 30 (par. 28).
Therefore, the axial spacing of the turbulators is recognized as a result-effective variable, i.e. a variable which achieves a recognized result (enhance cooling and rigidity of the combustor In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  
Therefore, since the general conditions of the claim, i.e. that the axial spacing of the turbulators is varied to increase heat transfer and rigidity of the liner were disclosed in the prior art by Siddagangaiah (par. 28), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbulators of AAPA in view of Lin and Melton with an axial spacing of approximately 10-20 times the height, as taught by Siddagangaiah, in order  to increase heat transfer and rigidity of the combustor liner.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and further in view of Siddagangaiah et al. (US 2012/0208141).
AAPA in view of Lin teaches the invention as claimed and as disclosed above for claim 1 but is silent about the wherein the plurality of turbulators are cast to the surface of the body.
Siddagangaiah teaches (particularly figures 1, 4) a gas turbine combustor liner similar to AAPA and Lin.  Siddagangaiah further teaches that the turbulators 30 can be casted or machined to the liner (par. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of using casting, as taught by Siddagangaiah, to the device of AAPA in view of Lin, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of casting, to achieve predictable results, in this case, manufacture a combustor liner with turbulators), was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D. 

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Applicants Admitted Prior Art Figure 1 in view of Lin et al. and further in view of Chila et al. (US 2010/0223931).
AAPA in view of Lin teaches the invention as claimed and as disclosed above for claim 1 and Lin further teaches that the shape of the discrete band turbulators 60 may vary depending on desired heat transfer characteristics (par. 21, 18); the base width is approximately 1-3 times the height (marked-up figure 6 above shows the base width is approximately 1-3 times the height, see also last 4 lines in par. 20 teaching a maximum height of 0.06 inches and a maximum width of 0.150 inches giving a ratio of approximately 0.150/0.06 =2.5).
	AAPA in view of Lin does not teach wherein the first plurality of turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees.
wherein the turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees, as shown in figure 7C.
It has been held that the configuration of the shape of an apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the turbulators in AAPA in view of Lin to have any shape including a generally triangular shape wherein the turbulators first ramp angle and the second ramp angle are approximately 30 - 45 degrees, as taught by Lin and Chila, since  it has been held that the configuration of the shape of an apparatus is a matter of choice absent persuasive evidence that the particular configuration of the claimed apparatus is significant (Lin, Chila and applicant’s own invention seem to indicate that the combustor liner will operate equally well with any shape of turbulators).See MPEP 2144.04 IV(B).
Further, the Examiner additionally notes that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0086083; figures 4-6 teach band turbulators 110, 120, 130, 140 on an outer surface of the combustor liner.
US 2016/0025341; figure 1 teach band turbulators 20 on an outer surface of the combustor liner.
US 2012/0275900; figure 1 teach band turbulators 22 on an outer surface of the combustor liner.
US 2012/0121381; figure 1 teach band turbulators 20 on an outer surface of the combustor liner.
US 2011/0203287; figure 3 teach band turbulators 76 on an outer surface of the combustor liner.


Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H Rodriguez/Primary Examiner, Art Unit 3741